    Case 8:17-cv-01551-DOC-JDE Document 220 Filed 05/15/19 Page 1 of 1 Page ID #:15227

                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                                            CIVIL MINUTES - TRIAL


 Case No.         SA CV 17-1551-DOC (JDEx)                                                                    Date       May 15, 2019
 Title:           Allergan USA, Inc. v Imprimis Pharmaceuticals, Inc.

 Present: The Honorable            David O. Carter, U.S. District Judge
                      Deborah Lewman                                                 Debbie Gale, Deborah Parker, Sharon Seffens
                           Deputy Clerk                                                                  Court Reporter/Recorder

                Attorneys Present for Plaintiff(s):                                               Attorneys Present for Defendants:
                 Joseph N. Akrotirianakis                                                                Daniel L. Rasmussen
                    Marisa C. Maleck                                                                       Keith J. Wesley
                      Aaron S. Craig
                             Day Court Trial          4th                                   Day Jury Trial
           One day trial:           Begun (1st day);           X Held & Continued;                  Completed by jury verdict/submitted to court.
      The Jury is impaneled and sworn.
      Opening statements made by
 X Witnesses called, sworn and testified.             X Exhibits Identified             X Exhibits admitted.
      Plaintiff(s) rest.                              X Defendant(s) rest.
 X Closing arguments made by                          X plaintiff(s)               X defendant(s).               X Court instructs jury.
      Bailiff(s) sworn.                                     Jury retires to deliberate.                                Jury resumes deliberations.
      Jury Verdict in favor of                              plaintiff(s)                  defendant(s) is read and filed.
      Jury polled.                                          Polling waived.
      Filed Witness & Exhibit Lists                         Filed jury notes.             Filed jury instructions.
      Judgment by Court for                                                               plaintiff(s)                 defendant(s).
      Findings, Conclusions of Law & Judgment to be prepared by                           plaintiff(s)                 defendant(s).
                                      Briefs to be filed
      Case submitted.                 by
      Motion to dismiss by                                                         is           granted.             denied.           submitted.
      Motion for mistrial by                                                       is           granted.             denied.           submitted.
      Defendant’s Rule 50 Motion for Judgment                                      is           granted.             denied.           submitted.
      Settlement reached and placed on the record.
      Clerk reviewed admitted exhibits with counsel to be submitted to the Jury/Court for deliberation/findings.
      Counsel stipulate to the return of exhibits upon the conclusion of trial. Exhibit Release Form prepared and filed.
      Trial subpoenaed documents returned to subpoenaing party.
 X Case continued to          May 16, 2019 at 7:30 a.m.                                       for jury deliberation.
      Other:

                                                                                                                        6         :      00

                                                                                  Initials of Deputy Clerk       djl

CV-96 (10/08)                                                   CIVIL MINUTES - TRIAL                                                       Page 1 of 1
